THIS NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THIS NOTE MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
1933 ACT AND SUCH REGISTRATION OR QUALIFICATION AS MAY BE NECESSARY UNDER THE
SECURITIES LAWS OF ANY JURISDICTION, OR AN OPINION OF COUNSEL SATISFACTORY TO
THE MAKER THAT SUCH REGISTRATION OR QUALIFICATION IS NOT REQUIRED.
 
INyX PHARMA, LIMITED.
 
AMENDED AND RESTATED 6% PROMISSORY NOTE DUE DECEMBER 31, 2005
 
(AMENDING AND RESTATING THAT CERTAIN 6% PROMISSORY NOTE DUE DECEMBER 31, 2005
DATED AS OF APRIL 6, 2005)
 
GBP1,676,666.66
 
August 16, 2005
 



 
INyX PHARMA, LTD., a company organized under the laws of England and Wales (the
“Maker”), for value received, hereby promises to pay to STIEFEL LABORATORIES,
INC., a New York corporation (the “Holder”), or its permitted assigns, in
accordance with the terms and conditions of this Promissory Note (the "Note"),
the sum of (A) the aggregate principal amount of ONE MILLION SIX HUNDRED SEVENTY
SIX THOUSAND POUNDS STERLING AND SIXTY SIX PENCE (GBP1,676,666.66)
(collectively, the “Principal Amount”), plus interest (computed on the basis of
a 360 day year) on the Principal Amount from time to time remaining unpaid
hereon at the rate of SIX PERCENT (6%) per annum from the date hereof until the
entire Principal Amount hereof and all interest accrued thereon is paid. The
Principal Amount hereof and interest hereon shall be payable in Pounds Sterling
to the following account of the Holder in Miami, Florida: Bank of America NA,
London, Swift BOFAGB22, Sort code 16-50-50, Acct name: Bank of America N.A. U.S.
FX Operations, Acct number: 600890661010, FFC Stiefel Laboratories, or at such
other location as the Holder may notify the Maker from time to time.


1. Principal and Interest. The Maker will repay the Principal Amount to the
Holder in one (1) installment of ONE MILLION SIX HUNDRED SEVENTY SIX THOUSAND
AND SIXTY SIX PENCE (GBP1,676,666.66). The Principal Amount and any interest
thereon will be due and payable on September 9, 2005 (the “Maturity Date”). All
principal, interest, fees and expenses not otherwise paid in accordance with the
terms of this Note shall become due and payable on the Maturity Date.
 
2. Events of Default. The Maker agrees that the occurrence of any one or more of
the following events shall constitute an “Event of Default” under this Note: (i)
the failure or refusal of the Maker to pay any sum as required under this Note
within three (3) Business Days after such sum is due; (ii) the failure of Maker
to observe or perform (A) any covenant, agreement or obligation contained in
this Note or (B) in any material respect, any representation or warranty
contained in this Note; (iii) the breach by the Maker, in any material respect,
of any covenant, agreement, warranty, representation, or obligation of the Maker
under that certain Manufacturing and Supply Agreement, by and between the Maker
and the Holder, dated March 7, 2003 (as may be amended or supplemented, from
time to time, the “Supply Agreement”) not cured within 60 days after written
notice of the breach (as provided in Section 10.2 thereof); (iv) the termination
of the Supply Agreement, other than a termination caused by the breach or
insolvency of the Holder, or a termination of the Supply Agreement by the Holder
without cause; (v) the Maker makes an assignment for the benefit of creditors,
files a petition in bankruptcy, applies to or petitions any tribunal for the
appointment of a custodian, receiver, intervenor or trustee for the Maker or a
substantial part of the Maker’s assets; or if the Maker commences any proceeding
under any bankruptcy, arrangement, readjustment of debt, dissolution or
liquidation law or statute of any jurisdiction, whether now or hereafter in
effect; or if any such petition or application is filed or proceeding commenced
against the Maker or if any such custodian, receiver, intervenor or trustee
shall have been appointed and the same shall have not been dismissed within
thirty (30) days after such filing commencement or appointment; and (vi) the
Note, or any provision thereof, shall at any time after its execution and
delivery and for any reason whatsoever, ceases to be in full force and effect,
valid and enforceable in England or in the State of New York, U.S.A., or the
Maker shall at any time fail to agree that the Note and all provisions hereof
are in full force and effect, valid and enforceable both in England and the
State of New York, U.S.A..
 
 
 

--------------------------------------------------------------------------------

 
 
In the event of an Event of Default, the Holder of the Note may, so long as such
condition exists, declare the entire outstanding principal balance and unpaid
accrued interest hereon immediately due and payable.


3. Default Rate of Interest. At the Holder’s sole option the entire unpaid
principal balance of the Note shall bear interest until paid at an augmented
annual rate (the “Default Rate”) from and after the occurrence and during the
continuation of any Event of Default, regardless of whether the Holder also
elects to accelerate the maturity of the debt evidenced by this Note; provided,
however, that after judgment all such sums shall bear interest at the greater of
the Default Rate or the rate prescribed by applicable law for judgments. At the
Holder’s sole option, all interest which accrues at the Default Rate shall be
due and payable on the Holder’s demand from time to time. The Default Rate shall
equal the lesser of (i) eighteen percent (18%) per annum or (ii) the maximum
interest rate permitted by applicable law, if any.
 
4. Rights and Remedies. The Holder shall be entitled to pursue any and all
rights and remedies provided by applicable law (including the New York Uniform
Commercial Code) and under the terms of this Note, all of which shall be
cumulative and may be exercised successively or concurrently. Upon the
occurrence and during the continuation of any Event of Default, the Holder at
its option may at any time declare any or all other liabilities of the Maker to
the Holder immediately due and payable (notwithstanding any contrary provisions
thereof) without demand or notice of any kind. In addition, the Holder shall
have the right to set-off any and all sums owed to the Maker by the Holder in
any capacity (whether or not then due) against the debt evidenced by this Note
and/or against any other liabilities of the Maker to the Holder. The Holder’s
delay in exercising or failure to exercise any rights or remedies to which the
Holder may be entitled if any Event of Default occurs shall not constitute a
waiver of any of the Holder’s rights or remedies with respect to that or any
subsequent Event of Default, whether of the same or a different nature, nor
shall any single or partial exercise of any right or remedy by the Holder
preclude any other or further exercise of that or any other right or remedy. No
waiver of any right or remedy by the Holder shall be effective unless made in
writing and signed by the Holder, nor shall any waiver on one occasion apply to
any future occasion, but shall be effective only with respect to the specific
occasion addressed in that signed writing.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions herein will be made pursuant to
and in accordance with Article 14 of the Supply Agreement.
 
6. Prepayment. This Note may be prepaid by the Maker, in whole or in part,
without incurring any prepayment penalty. Payments shall be applied first to the
unpaid fees and expenses of the Holder, then to accrued and unpaid interest,
with the balance to the Principal Amount.
 
7. No Transfer. This Note may not be offered, sold, transferred, pledged or
otherwise disposed of, in whole or in part, to any person or entity other than
to any affiliate of the Holder.
 
8. GOVERNING LAW. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF.
 
9. Jurisdiction. The Maker irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of any Florida court or Federal
court of the United States of America sitting in Miami-Dade County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Note, or for recognition or enforcement of any judgment, and
the Maker hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in any such
Florida State court or, to the fullest extent permitted by law, in such Federal
court. The Maker hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
The Maker irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Note in any Florida State or Federal court sitting in
Miami-Dade County. The Maker hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
 
10. Waiver and Consent. To the fullest extent permitted by law, the Maker
hereby: (a) waives demand, presentment, protest, notice of dishonor, suit
against or joinder of any other person, and all other requirements necessary to
charge or hold the Maker liable with respect to the Note; (b) waives any right
to immunity from any such action or proceeding and waives any immunity or
exemption of any property, wherever located, from garnishment, levy, execution,
seizure or attachment prior to or in execution of judgment, or sale under
execution or other process for the collection of loans; and (c) waives any right
to interpose any set-off or counterclaim or to plead any statute of limitations
as a defense in any such action or proceeding, and waives all statutory
provisions and requirements for the benefit of the Maker, now or hereafter in
force.
 
 
3

--------------------------------------------------------------------------------

 
 
11. Costs, Indemnities and Expenses. The Maker agrees to pay all filing fees and
similar charges and all costs incurred by the Holder in collecting or securing
or attempting to collect or secure the Note, including attorneys’ fees, whether
or not involving litigation and/or appellate, administrative or bankruptcy
proceedings. The Maker agrees to pay any documentary stamp taxes, intangible
taxes or other taxes (except for federal or state income or franchise taxes
based on the Lender’s net income) which may now or hereafter apply to the Note
or any payment made in respect of the Note or any security for the Note, and the
Maker agrees to indemnify and hold the Holder harmless from and against any
liability, costs, attorneys’ fees, penalties, interest or expenses relating to
any such taxes, as and when the same may be incurred.


12. Maximum Interest Rate. In no event shall any agreed to or actual exaction
charged, reserved or taken as an advance or forbearance by the Holder as
consideration for the Note exceed the limits (if any) imposed or provided by the
law applicable from time to time to the Note for the use or detention of money
or for forbearance in seeking its collection; the Holder hereby waives any right
to demand such excess. In the event that the interest provisions of this Note or
any exactions provided for in this Note shall result at any time or for any
reason in an effective rate of interest that transcends the maximum interest
rate permitted by applicable law (if any), then without further agreement or
notice the obligation to be fulfilled shall be automatically reduced to such
limit and all sums received by the Holder in excess of those lawfully
collectible as interest shall be applied against the principal of the Note
immediately upon the Holder’s receipt thereof, with the same force and effect as
though the payor had specifically designated such extra sums to be so applied to
principal and the Holder had agreed to accept such extra payment(s) as a
premium-free prepayment or prepayments. During any time that the Note bears
interest at the maximum lawful rate (whether by application of this Section, the
Default Rate provisions of this Note or otherwise), interest shall be computed
on the basis of the actual number of days elapsed and the actual number of days
in the respective calendar year.


13. WAIVER OF TRIAL BY JURY. EACH OF THE MAKER AND THE HOLDER HEREBY KNOWINGLY
AND VOLUNTARILY WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY LITIGATION BASED HEREON
OR ARISING OUT OF OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY.


14. No Further Extensions. The Maker hereby agrees not to request, directly or
through its attorneys or other representatives, any extensions, forbearances,
forgiveness or other relief relating to the repayment of this Note.


[Signature Page to Follow]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
date set forth below.
 

DATED:August 16, 2005       INyX PHARMA, LTD.  
   
   
    By:   /s/ Jack Kachkar  

--------------------------------------------------------------------------------

Name: Jack Kachkar   Title: Director



 
 
5

--------------------------------------------------------------------------------

 